Case 2:21-cv-00032-AB-MAA Document 111 Filed 06/14/21 Page 1 of 13 Page ID #:1507



 1
 2
 3
                                                               JS -6
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10    ELECTION INTEGRITY PROJECT
11    CALIFORNIA, INC., et al.,
                                                  Case No. 2:21-cv-00032-AB-MAA
12                             Plaintiffs,
13                                             ORDER GRANTING DEFEDANTS’
      v.                                       MOTIONS TO DISMISS [DKT. NOS.
14                                             84, 85]

15    SHIRLEY WEBER, California
16    Secretary of State, et al.,
17
18                             Defendants.
19
           Before the Court is Defendants’ Rebecca Spencer, Riverside County Registrar
20
     of Voters; Dean C. Logan, Los Angeles County Registrar-Recorder/County Clerk;
21
     Mark A. Lunn, Ventura County Registrar of Voters; Bob Page, San Bernardino
22
     County Registrar of Voters; Courtney Bailey-Kanelos, Sacramento County Registrar
23
     of Voters; Tim Dupuis, Registrar of Voters for the County of Alameda; Deborah
24
     Cooper, Contra Costa County Registrar of Voters; Shannon Bushey, Registrar of
25
     Voters for the County of Santa Clara; Joe Paul Gonzalez, San Benito County Clerk-
26
     Auditor-Recorder-Registrar of Voters; Gail Pellerin, Santa Cruz County Registrar of
27
     Voters; James A. Kus, County Clerk/Register of Voters for the County of Fresno;
28
                                             1.
Case 2:21-cv-00032-AB-MAA Document 111 Filed 06/14/21 Page 2 of 13 Page ID #:1508



 1   Neal Kelley, Registrar of Voters for the County of Orange, and Claudio Valenzuela,
 2   Registrar of Voters for Monterey County (“County Defendants”) Motion to Dismiss
 3   (Dkt. No. 84, “County Motion”) and Defendants’ Secretary of State Dr. Shirley
 4   Weber, Governor Gavin Newsom, and Acting Attorney General Matthew Rodriguez
 5   (“State Defendants” and together with County Defendants, “Defendants”) Motion to
 6   Dismiss (Dkt. No. 85, “State Motion,” and together with the County Motion,
 7   “Motions”). Plaintiffs Election Integrity Project California Inc. (“EPICa”) and James
 8   P. Bradley, Aja Smith, Eric Early, Alison Hayden, Jeffrey Gorman, Mark Reed, Buzz
 9   Patterson, Mike Cargile, Kevin Cookingham, Greg Raths, Chris Bish, Ronda
10   Kennedy, Johnny Nalbandian (“Candidate Plaintiffs” and together with EPICa,
11   “Plaintiffs”) opposed both Motions, (Dkt. No. 88, “Opp’n”), and Defendants replied.
12   (Dkt. Nos. 90, “County Reply”, Dkt. No. 92, “State Reply”). Plaintiffs filed a sur-
13   reply. (Dkt. No. 101, “Plaintiff Sur-Reply”). The Court heard oral argument on May
14   14, 2021 and took the matter under submission. Dkt No. 97. For the following
15   reasons, the Court GRANTS the Motions.
16      I. BACKGROUND
17             a. Factual Background
18       Plaintiffs are EPICa, a non-profit corporation and thirteen congressional
19   candidates. Defendants are California’s Governor, Secretary of State, Attorney
20   General, and the Registrar of Voters for thirteen counties. The case arises from
21   Defendants’ allegedly unconstitutional election processes, both during the 2020
22   election and in future elections. Plaintiffs allege that California’s “unconstitutional
23   statutes, regulations, executive orders, and voting practices . . . create an environment
24   in which elections could be manipulated and eligible voters of all political viewpoints
25
     disenfranchised.” (FAC, ¶ 3). Plaintiffs cite numerous specific concerns including,
26
     but not limited to:
27
28
                                                2.
Case 2:21-cv-00032-AB-MAA Document 111 Filed 06/14/21 Page 3 of 13 Page ID #:1509



 1        The “near-universal vote-by-mail (‘VBM’) balloting, while eliminating chain-
 2          of-custody and signature verification protections, treating in-person voters
 3          differently from VBM voters, and sending ballots to large numbers of
 4          ineligible voters.” (FAC, ¶ 1).
 5        “Eviscerated protections on in-person voting” (FAC, ¶ 6).
 6
          “Caus[ing] VBM and in-person voters to be treated differently, causing
 7
            disproportionate harm to in-person voters” (FAC, ¶ 6).
 8
          “Implement[ing] laws and procedures that automatically add non-citizens to
 9
            voter rolls and protect against detection and prosecution of noncitizen voting”
10
            (FAC, ¶ 6).
11
          “Fail[ing] to comply with federal laws requiring maintaining accurate voter
12
            rolls, allowing deceased persons, non-citizens, non-residents, and other
13
            ineligible voters to remain on rolls and receive ballots.” (FAC, ¶ 6).
14
          Emergency regulations in response to COVID-19. (FAC, ¶ 7).
15
          Failing to permit meaningful observation of vote counting. (FAC, ¶ 9).
16
          In Contra Costa County, the data tape in one poll center listed 96 votes for
17
            President Trump, but the final report listed 95 votes for President Trump.
18
            Occurrences such as this apparently happened in at least three other cases.
19
            (FAC, ¶ 123).
20
               b. Procedural Background
21
         On January 4, 2021, Plaintiffs filed this action. (Dkt. No. 1). A day later,
22
     Plaintiffs filed an application for a temporary restraining order, seeking preservation
23
     of election related materials. (Dkt. No. 21). On January 11, 2021, the Court denied
24
     Plaintiffs’ application. (Dkt. No. 35). On March 8, 2021, Plaintiffs filed their First
25
     Amended Complaint, adding additional plaintiffs and facts, expanding upon legal
26
     claims, and amending their prayer for relief. (Dkt. No. 68, “FAC”). In their FAC,
27
     Plaintiffs allege injuries under four provisions of the United States Constitution: (1)
28
                                               3.
Case 2:21-cv-00032-AB-MAA Document 111 Filed 06/14/21 Page 4 of 13 Page ID #:1510



 1   the Elections Clause, (2) the Equal Protection Clause, (3) the Due Process Clause, and
 2   (4) the Guarantee Clause. (See FAC). Thereafter, State and County Defendants
 3   moved to dismiss all claims pursuant to Federal Rules of Civil Procedure 12(b)(1)
 4   (“Rule 12(b)(1)”) and 12(b)(6) (“Rule 12(b)(6)”). See Motions.
 5
        II. STATE DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
 6
           “As a general rule, a district court may not consider any material beyond the
 7
     pleadings in ruling on a Rule 12(b)(6) motion.” Lee v. City of Los Angeles, 250 F.3d
 8
     668, 688 (9th Cir. 2001) (citation and quotation marks omitted). A court is, however,
 9
     entitled to consider (1) documents incorporated into the complaint by reference and
10
     (2) matters subject to judicial notice. Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551
11
     U.S. 308, 322 (2007). A court may only take judicial notice of facts that are “not
12
     subject to reasonable dispute.” Fed. R. Evid. 201(b).
13
           Here, State Defendants ask the Court to take judicial notice of public records
14
     and government documents including press releases and legislative documents all of
15
     which are available via a public webpage. See Request for Judicial Notice, Dkt. No.
16
     85-2. Plaintiffs did not oppose this request. The Court may take judicial notice of
17
     matters of public record, including government documents, press releases, and
18
     legislative materials. DeHoog v. Anheuser-Busch InBev SA/NV, 899 F.3d 758, 762
19
     n.5 (9th Cir. 2018) (taking judicial notice of “government documents, court filings,
20
21   press releases, and undisputed matters of public record”). Accordingly, State

22   Defendants’ request is GRANTED.

23      III.   LEGAL STANDARD
24         Rule 12(b)(1) authorizes a court to dismiss claims over which it lacks subject-
25   matter jurisdiction. A Rule 12(b)(1) challenge may be either facial or factual. Safe
26   Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). In a facial attack, the
27   court may dismiss a complaint when the allegations of and documents attached to the
28   complaint are insufficient to confer subject-matter jurisdiction. See Savage v.
                                               4.
Case 2:21-cv-00032-AB-MAA Document 111 Filed 06/14/21 Page 5 of 13 Page ID #:1511



 1   Glendale Union High Sch. Dist. No. 205, 343 F.3d 1036, 1039 n.2 (9th Cir. 2003). In
 2   this context, all allegations of material fact are taken as true and construed in the light
 3   most favorable to the nonmoving party. Fed’n of African Am. Contractors v. City of
 4   Oakland, 96 F.3d 1204, 1207 (9th Cir. 1996). In contrast, when a court evaluates a
 5   factual challenge to jurisdiction, a court is “free to weigh the evidence and satisfy
 6   itself as to the existence of its power to hear the case.” Safe Air for Everyone, 373
 7   F.3d at 1039 (“In resolving a factual attack on jurisdiction, the district court may
 8   review evidence beyond the complaint without converting the motion to dismiss into a
 9   motion for summary judgment.”).
10      IV.    DISCUSSION
11         This case begins and ends with Article III standing. Article III provides that
12   federal courts may only exercise judicial power in the context of “cases” and
13   “controversies.” U.S. Const. Art. III, § 2, cl. 1; Lujan v. Defs. of Wildlife, 504 U.S.
14   555, 559, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992). For there to be a case or
15   controversy, the plaintiff must have standing to sue. Spokeo, Inc. v. Robins, ––– U.S.
16   ––––, 136 S. Ct. 1540, 1547, 194 L.Ed.2d 635 (2016) (“Spokeo II”). “[A] plaintiff
17   seeking relief in federal court must first demonstrate … a personal stake in the
18   outcome,” Baker v. Carr, 369 U.S. 186, 204, 82 S.Ct. 691, 7 L.Ed.2d 663 (1962),
19
     distinct from a “generally available grievance about government,” Lance v. Coffman,
20
     549 U.S. 437, 439, 127 S.Ct. 1194, 167 L.Ed.2d 29 (2007) (per curiam). “That
21
     threshold requirement ensures that we act as judges, and do not engage in
22
     policymaking properly left to elected representatives.” Gill v. Whitford, 138 S. Ct.
23
     1916, 1923, 201 L. Ed. 2d 313 (2018). To establish standing, a plaintiff has the
24
     burden of clearly demonstrating that he or she has: “(1) suffered an injury in fact, (2)
25
     that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely
26
     to be redressed by a favorable judicial decision.” Spokeo II, 136 S. Ct. at 1547
27
     (quoting Warth, 422 U.S. at 518, 95 S.Ct. 2197); accord Kokkonen v. Guardian Life
28
                                                5.
Case 2:21-cv-00032-AB-MAA Document 111 Filed 06/14/21 Page 6 of 13 Page ID #:1512



 1   Ins. Co. of Am., 511 U.S. 375, 377, 114 S.Ct. 1673, 128 L.Ed.2d 391 (1994) (noting
 2   the party asserting jurisdiction bears the burden of establishing subject matter
 3   jurisdiction on a Rule 12(b)(1) motion to dismiss).
 4          To establish an injury in fact, “a plaintiff must show that he or she suffered ‘an
 5   invasion of a legally protected interest’ that is ‘concrete and particularized’ and ‘actual
 6   or imminent, not conjectural or hypothetical.’” Spokeo II, 136 S. Ct. at 1548 (quoting
 7   Lujan, 504 U.S. at 560, 112 S.Ct. 2130). “When we have used the adjective
 8   ‘concrete,’ we have meant to convey the usual meaning of the term—‘real,’ and not
 9   ‘abstract.’” Id. The plaintiff must establish a “particularized” injury, which means
10   that “the injury must affect the plaintiff in a personal and individual way.” Raines v.
11   Byrd, 521 U.S. 811, 819, 117 S.Ct. 2312, 138 L.Ed.2d 849 (1997). Moreover,
12   “[a]lthough imminence is concededly a somewhat elastic concept, it cannot be
13   stretched beyond its purpose, which is to ensure that the alleged injury is not too
14   speculative for Article III purposes—that the injury is certainly impending.” Clapper
15   v. Amnesty Int’l USA, 568 U.S. 398, 409, 133 S.Ct. 1138, 185 L.Ed.2d 264 (2013).
16   Where a plaintiff has not established the elements of standing, the case must be
17   dismissed pursuant to Rule 12(b)(1).
18      A. Plaintiffs’ Equal Protection and Due Process Claims
19          With respect to Plaintiffs Equal Protection and Due Process claims, Plaintiffs’
20   alleged injury-in-fact is vote dilution—that the value of their votes and the candidates’
21   supporters’ votes was diminished by Defendants’ various actions. (FAC at ¶¶ 174–75,
22   188–90.) More specifically, Plaintiffs allege differential treatment between voters in
23   different counties, as well as between VBM and in-person voters. (FAC at ¶¶ 176–
24   78.)
25
            In Baker v. Carr, the Supreme Court stated that “[a] citizen’s right to a vote free
26
     of arbitrary impairment by state action has been judicially recognized as a right
27
     secured by the Constitution, when such impairment resulted from dilution by a false
28
                                                6.
Case 2:21-cv-00032-AB-MAA Document 111 Filed 06/14/21 Page 7 of 13 Page ID #:1513



 1   tally.” 369 U.S. at 208; see also Anderson v. United States, 417 U.S. 211, 227, 94 S.
 2   Ct. 2253, 2263–64, 41 L. Ed. 2d 20 (1974) (internal citation omitted) (“Every voter . .
 3   . has a right under the Constitution to have his vote fairly counted, without its being
 4   distorted by fraudulently cast votes.”). However, this path to standing does not apply
 5   whenever a plaintiff believes votes have been diluted. In Baker, vote dilution
 6   occurred because the Tennessee legislature failed to reapportion legislative districts
 7   after over sixty years of population growth and movement. Baker, 369 U.S. at 191.
 8   This “irrational disregard of the standard of apportionment prescribed by the State’s
 9   Constitution” led to “a gross disproportion of representation to voting population.” Id.
10   at 207. Just two years after Baker, the Court heard another vote dilution case again
11   premised on unequal legislative districts. See Reynolds v. Sims, 377 U.S. 533 (1964).
12   In this case, the Court found key considerations in this vote dilution theory to be
13   whether there was invidious discrimination with “regard to race, sex, economic status,
14   or place of residence,” as well as whether “the rights allegedly impaired are individual
15   and personal in nature.” Id. at 561. Further, vote dilution was defined as “[where a]
16   favored group has full voting strength . . . [and] [t]he groups not in favor have their
17   votes discounted.” Id. at 555 n.29. Together, Baker and Reynolds show that in order
18   to show standing, injuries of vote dilution require that certain votes actually be
19   weighted differently and that one group’s votes be impermissibly granted less value.
20   Otherwise, the asserted constitutional harm is just a “‘generalized grievance’ shared in
21   substantially equal measure by all or a large class of citizens, [and] that harm alone
22   normally does not warrant exercise of jurisdiction.” Warth v. Seldin, 422 U.S. 490,
23   499 (1975).
24         The Supreme Court continues to decline to extend standing to plaintiffs
25   asserting objections to state election laws on generalized vote dilution theories. See
26
     Sinkfield v. Kelley, 531 U.S. 28, 121 S.Ct. 446, 148 L.Ed.2d 329 (2000) (majority
27
     white voters lacked standing to complain of unlawful racial practices to which they
28
                                                7.
Case 2:21-cv-00032-AB-MAA Document 111 Filed 06/14/21 Page 8 of 13 Page ID #:1514



 1   had not been subjected); Gill v. Whitford, ––– U.S. ––––, 138 S. Ct. 1916, 1929, 201
 2   L.Ed.2d 313 (2018) (citing Reynolds, 377 U.S. at 533). Recently, district courts have
 3   likewise found that a theory of vote dilution premised on a generalized concern with
 4   election administration is not a valid path to standing. See e.g., Bowyer v. Ducey, No.
 5   CV-20-02321-PHX-DJH, 2020 WL 7238261, at *5 (D. Ariz. Dec. 9, 2020) (“As
 6   courts have routinely explained, vote dilution is a very specific claim that involves
 7   votes being weighed differently and cannot be used generally to allege voter fraud.”);
 8   Martel v. Condos, 487 F. Supp. 3d 247, 253 (D. Vt. 2020) (dismissing for lack of
 9   standing because voters who suffer the same incremental dilution caused by some
10   fraudulent vote or administrative process have experienced a generalized injury
11   unreviewable by the courts); Wood v. Raffensperger, No. 1:20-CV-5155-TCB, 2020
12   WL 7706833, at *4 (N.D. Ga. Dec. 28, 2020) (dismissing plaintiff’s theory of vote
13   dilution because allegations of “unlawful or invalid ballots dilute the lawful vote
14   of every Georgia citizen.”).
15         Here, Plaintiffs do not show that the Defendants’ variations in voting procedure
16   amount to more than a generalized injury. Plaintiffs have not alleged to be part of any
17   disadvantaged group—nor do they claim to be since they purport to be representing
18   the rights of all eligible voters—and Plaintiffs fail to adequately allege that there was a
19   group of voters whose votes were weighted differently than other groups as a result of
20   Defendants’ alleged actions. Plaintiffs state that Defendants’ actions “treat[ ] in-
21   person voters differently from VBM voters.” However, this theory of a potentially
22   harmed group does not withstand scrutiny. Voters who prefer to vote by mail are
23   nothing like the groups with a shared immutable characteristic traditionally protected
24   by law. Alternatively, Plaintiffs also suggest that “[the voting system] endangers
25
     many of California’s most vulnerable populations, including the young, the elderly,
26
     and non-citizens,” (FAC at ¶ 1), and “disproportionately burdens the ability of Black
27
     and other minority voters to cast their votes, because data shows these communities
28
                                                8.
Case 2:21-cv-00032-AB-MAA Document 111 Filed 06/14/21 Page 9 of 13 Page ID #:1515



 1   have historically relied on in-person voting to a greater degree than other groups.”
 2   (FAC at ¶ 157.) However, Plaintiffs repeatedly confirm that this lawsuit is not on
 3   behalf of vulnerable or minority voters, but rather “eligible voters of all political
 4   viewpoints.” (FAC at ¶ 3.)
 5         The Court agrees with Defendants that at base, Plaintiffs’ allegations amount to
 6   an incremental undermining of confidence in the election results, past and future.
 7   Such a generalized grievance is insufficient for standing. Ultimately, and as our sister
 8   courts have found, a vote cast by fraud, mailed in by the wrong person, or otherwise
 9   compromised during the elections process has an impact on the final tally and thus on
10   the proportional effect of every vote, but no single voter is specifically disadvantaged.
11   See Martel, 487 F. Supp. 3d at 252. Therefore, Plaintiffs fail to show that the injury
12   was “concrete and particularized.”
13         Additionally, Plaintiffs’ alleged injury fails for lack of actuality and imminence.
14   As stated, for an injury to be sufficiently imminent, it must be “certainly impending.”
15   Clapper, 568 U.S. at 409. “Allegations of possible future injury are not sufficient.”
16   Id. In their Opposition, Plaintiffs list a variety of cases to support the proposition that
17   a party has standing on the basis that an existing voting system creates a substantial
18   risk of future injury. (See Opp’n at 24). These cases dealt with issues such as poll-
19   taxes, a ban on write-in candidates, a durational residency requirement on voters,
20   racially gerrymandered districts, a primary system which counted votes differently
21   depending on county, and whether to count provisional ballots cast in the wrong
22   precinct. Yet, the concerns in these cases were either actual or imminent; they were
23   certainly not conjectural. These past cases are significantly dissimilar from the
24   present allegations of future, potential fraud. Assuming all allegations to be true, the
25
     Court is still left to speculate whether the present voting system will lead to concrete
26
     and particularized vote dilution which results in a specific group having their votes
27
     weighted differently. Will these emergency policies remain in place once the
28
                                                9.
Case 2:21-cv-00032-AB-MAA Document 111 Filed 06/14/21 Page 10 of 13 Page ID #:1516



  1   COVID-19 pandemic subsides? Even if these policies continue will they actually lead
  2   to fraud? Will that fraud impact specific, individual voters? Therefore, an actual and
  3   imminent injury is not shown because the FAC relies on conjecture that this injury
  4   will continue to inflict harm.
  5         Accordingly, Plaintiffs have not alleged a concrete and particularized injury that
  6   is both actual and imminent, and thus, have not adequately alleged an injury-in-fact
  7   sufficient for standing.
  8         The Court will also consider whether the separate plaintiff groups have a
  9   specialized basis for standing, separate from the California voters for whom these
 10   claims are brought. First, the Candidate Plaintiffs are congressional candidates who
 11   lost their respective races in the November 2020 election. The Candidate Plaintiffs
 12   fail to allege any personal stake as they have failed to assert that the outcome of their
 13   individual contests would have changed absent the alleged voting irregularities or
 14   errors. Additionally, for the same reasons discussed above, alleging that the
 15   Candidate Plaintiffs plan to be candidates in future congressional elections where they
 16   suspect a possibility of future vote dilution is not sufficiently concrete to support
 17   standing. Again, “allegations of possible future injury are not sufficient.” Clapper,
 18   568 U.S. at 409. Second, EPICa does not demonstrate organizational standing
 19   separate and apart from the voters they represent. To demonstrate organizational
 20   standing, plaintiffs must demonstrate that the injury caused a “concrete and
 21   demonstrable injury to the organization’s activities—with the consequent drain on the
 22   organization’s resources” that is “more than simply a setback to the organization’s
 23   abstract social interests.” Havens Realty Corp. v. Coleman, 455 U.S. 363, 379 (1982).
 24   A key factor is whether the Plaintiff expended resources that “would not otherwise
 25
      have expended.” See Nat'l Council of La Raza v. Cegavske, 800 F.3d 1032, 1040 (9th
 26
      Cir. 2015). Courts however do not allow plaintiffs to “manufacture standing by
 27
      choosing to make expenditures based on hypothetical future harm that is not certainly
 28
                                                10.
Case 2:21-cv-00032-AB-MAA Document 111 Filed 06/14/21 Page 11 of 13 Page ID #:1517



  1   impending.” Clapper, 568 U.S. at 402. EPICa claims that the widespread
  2   opportunities for fraud have caused, and will continue to cause, the organization “to
  3   expend significant additional resources to facilitate observation of voting practices and
  4   document obstruction and irregularities.” (FAC, at ¶ 59). Again, this alleged
  5   increased likelihood of fraud is speculative. For instance, and as stated above, EPICa
  6   does not know definitively whether the expanded VBM and other emergency
  7   procedures are a permanent part of California’s voting system or simply a temporary
  8   COVID-19 policy. Therefore, neither Candidate Plaintiffs nor EPICa have specialized
  9   standing for their Equal Protection and Due Process claims separate from the
 10   represented voters.
 11         Accordingly, Plaintiffs Equal Protection and Due Process claims must be
 12   dismissed.
 13      B. Elections Clause Claim
 14         Plaintiffs’ FAC also alleges that Defendants violated the Elections Clause by
 15   “usurping the California State Legislature’s constitutional authority to set the manner
 16   of elections.” (FAC, ¶ 147.) Defendants argue that Plaintiffs do not have standing to
 17   assert such a claim. The Court agrees with Defendants.
 18         The Elections Clause of the United States Constitution states: “The Times,
 19   Places and Manner of holding Elections for Senators and Representatives, shall be
 20   prescribed in each State by the Legislature thereof[.]” U.S. Const. Art. I, § 4, cl. 1.
 21   The Elections Clause authorizes the state governments to regulate federal elections
 22   held in the state, while Congress retains “exclusive control” to alter a state’s
 23   regulations. Colegrove v. Green, 328 U.S. 549, 554, 66 S.Ct. 1198, 90 L.Ed. 1432
 24   (1946). The Supreme Court has held that private citizens do not have standing
 25
      to assert a claim under the Elections Clauses absent a “particularized stake in the
 26
      litigation.” Lance v. Coffman, 549 U.S. 437, 442 (2007) (claims that are “plainly
 27
      undifferentiated and common to all members of the public” are generalized grievances
 28
                                                11.
Case 2:21-cv-00032-AB-MAA Document 111 Filed 06/14/21 Page 12 of 13 Page ID #:1518



  1   that do not confer standing).
  2         Plaintiffs do not adequately allege such a stake. Plaintiffs vote dilution claims
  3   underlying their Elections Clause claim are the same generalized grievances
  4   underlying their Equal Protection and Due Process claims. Where, as here, the injury
  5   alleged by plaintiffs is that Defendants failed to follow the Elections Clause, the
  6   Supreme Court has stated that the “injury is precisely the kind of undifferentiated,
  7   generalized grievance about the conduct of government that [courts] have refused to
  8   countenance.” Lance, 549 U.S. at 442, 127 S.Ct. 1194. Plaintiffs’ failure to allege
  9   any concrete injuries in this matter are fatal to their Election Law claim. Accordingly,
 10   Plaintiffs’ Election Law claim must be dismissed.
 11      C. Guarantee Clause Claim
 12         Finally, Plaintiffs’ FAC alleges that Defendants violated the Guarantee Clause
 13   “by implementing laws, regulations, orders and voting practices, and conducting
 14   elections, so as to deny California and its citizens, including Plaintiffs, a republican
 15   form of government.” (FAC, ¶ 196.) Defendants argue again that Plaintiffs do not
 16   have standing assert such a claim. The Court agrees again.
 17         Article IV, Section 4 of the United States Constitution states: “The United
 18   States shall guarantee to every State in this Union a Republican Form of
 19   Government.” The Supreme Court has repeatedly stated that a claim arising under
 20   this clause is non-justiciable as it is considered a political question. See Rucho v.
 21   Common Cause, 139 S. Ct. 2484, 2506, 204 L. Ed. 2d 931 (2019) (“This Court has
 22   several times concluded, however, that the Guarantee Clause does not provide the
 23   basis for a justiciable claim.”). Despite this approach clearly articulated by the Court,
 24   Plaintiffs cite a First Circuit decision which suggests that in certain extreme situations
 25
      the Guarantee Clause could become a vehicle to achieve standing. See Opp’n, at 45;
 26
      Largess v. Supreme Jud. Ct. for State of Massachusetts, 373 F.3d 219, 229 (1st Cir.
 27
      2004) (“Perhaps, in unusual and extreme cases, such as the establishment of
 28
                                                12.
Case 2:21-cv-00032-AB-MAA Document 111 Filed 06/14/21 Page 13 of 13 Page ID #:1519



  1   a monarchy by a state in place of a republican form of government, individuals could
  2   utilize the federal courts to enforce the Guarantee Clause. ”). Plaintiffs contend that
  3   the recent “essentially unlimited power” by the Governor and the Secretary of State is
  4   sufficiently extreme to qualify. (Opp’n, at 45). While Plaintiffs appear to hold
  5   concerns regarding California’s system of democracy, the Court is not convinced nor
  6   do Plaintiffs adequately allege that the emergency policies at issue break from a
  7   republican form of government.
  8         Accordingly, the Guarantee Clause claim is not justiciable and must be
  9   dismissed.
 10
          V. CONCLUSION1
 11
            For the foregoing reasons, Defendants Motion to Dismiss all claims is
 12
      GRANTED. This entire action is therefore dismissed, with prejudice, for lack of
 13
      subject matter jurisdiction.
 14
 15
      Dated: June 14, 2021
 16
 17
                                       _______________________________________
 18                                    HONORABLE ANDRÉ BIROTTE JR.
 19                                    UNITED STATES DISTRICT COURT JUDGE
 20
 21
 22
 23
 24
 25
 26
 27   1
       Because the Court finds there is no standing and thus no subject matter jurisdiction
 28   pursuant to Rule 12(b)(1), it need not decide Defendants’ other grounds for dismissal.
                                               13.
